Citation Nr: 1829869	
Decision Date: 09/05/18    Archive Date: 09/24/18

DOCKET NO.  16-22 840	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 29, 1962 Board of Veterans' Appeals (Board) decision that denied entitlement to service connection for pes planus.


REPRESENTATION

Moving party represented by:  Anna Forbes Towns, Attorney


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



FINDINGS OF FACT

1.  The Veteran filed a motion with the Board of Veterans' Appeals (Board) in July 2016 seeking the Board's review of the January 29, 1962 Board decision denying service connection for pes planus to determine whether that decision involved CUE.

2.  The Board received notice on August 8, 2018 that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of the January 29, 1962 Board decision denying service connection for pes planus to determine whether that decision involved CUE should be dismissed.  38 C.F.R. § 20.1404(f) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2017), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).

(Continued on next page)

ORDER

The CUE motion is dismissed without prejudice to refiling.




                       ____________________________________________
	S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2017).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.